Citation Nr: 0109413	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, also claimed 
as a schizoaffective disorder and mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that found no new 
and material evidence had been submitted to reopen the 
veteran's service connection claim.  

The veteran withdrew his prior request for a hearing before a 
Member of the Board in a statement dated in January 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Service connection for a schizoaffective disorder, 
claimed as mental disorder, was denied in March 1997 and June 
1997 rating decisions; no appeal followed either rating 
determination.

3.  Documents submitted in support of the veteran's 
application to reopen his claim of service connection for a 
schizoaffective disorder, also claimed as mental disorder 
subsequent to the 1997 RO rating decisions consist of VA 
hospitalization records in August 1996, VA hospitalization 
records dated in March 1998, private medical records dated 
from March to September 1998, VA outpatient records extending 
from 1996 to 1999; VA hospital records dated in March, June, 
and August 1999; and a lay statement dated in December 1999.

4.  The evidence submitted in support of the veteran's 
application to reopen his service connection claim since the 
1997 RO decisions is cumulative or redundant.



CONCLUSIONS OF LAW

1.  The March 1997 and June 1997 RO rating decisions that 
denied service connection for a schizoaffective disorder, 
claimed as mental disorder, are final.  38 U.S.C.A. §§ 5108; 
7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  

2.  Evidence received since the RO's June 1997 decision with 
respect to service connection for a schizoaffective disorder, 
also claimed as mental disorder, is not new and material.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for a schizoaffective disorder, claimed as 
mental disorder, was denied initially in a March 1997 rating 
decision for a lack of medical evidence of a link between the 
veteran's psychiatric disability and his period of service.  
At that time, the RO considered the veteran's service medical 
records, which were negative for any pertinent information, 
notations, or clinical findings, VA medical center records 
dated in August 1996, VA treatment records dated from 
September to November 1996, and evidence that the veteran had 
failed to report for a December 1996 VA examination.  The RO 
considered the May 1997 VA examination when it denied the 
claim again in June 1997. 

The VA examiner in May 1997 recited the veteran's history of 
schizophrenia and psychiatric disability.  Although the 
examiner noted that the veteran appeared to have entered 
service with signs and symptomatology associated with mental 
disorder, there is no evidence that such conclusion was 
reached by evidence independent of the veteran's own recited 
history.  The veteran provided a report from an April 1997 
Magnetic Resonance Imaging (MRI) of the brain that was 
negative.  Also submitted were private treatment records 
dated from March to September 1998 that revealed treatment 
during that period of time only and duplicates of VA 
hospitalization records.  The veteran also provided VA 
outpatient records extending from 1996 to 1999 that disclosed 
treatment for multiple psychiatric problems, and records 
associated with inpatient care treatment on two occasions in 
1999.  Overall, those records were related to treatment of 
the veteran's psychiatric disorder and alcohol and drug 
dependency.

II. Pertinent Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a) (2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence is 
defined by regulation as evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the matter under 
consideration.  It must be neither cumulative nor redundant 
and by itself or in conjunction with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2000).  

III. Analysis

This veteran contends that he has submitted new and material 
evidence in support of his service connection claim related 
to a schizoaffective disorder, also claimed as a mental 
disorder.  Specifically, the veteran alleges that he has 
provided evidence that his current psychiatric disorder is 
related to his period of active service.  The Board notes 
that the RO denied the veteran's service connection claim 
twice in 1997 due, in essence, to a lack of clinical evidence 
to relate a current psychiatric disability to his period of 
active service.  Although the record has been extensively 
supplemented since that decision with documents as noted 
above, the new evidence essentially addresses the status of 
the veteran's psychiatric condition currently at issue many 
years after service.  The record as it now stands does not 
tend to show that the psychiatric disorder had its onset 
during service or is otherwise attributable to service.  
Thus, in light of the foregoing, the veteran's claim is 
necessarily denied.


ORDER

New and material evidence not having been submitted, service 
connection for a schizoaffective disorder, also claimed as 
mental disorder, remains denied.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

